On the court’s own motion, appeal taken as of right dismissed, without costs, upon the ground that appellants are not aggrieved by the modification at the Appellate Division (CPLR 5601, subd [a], par [iii]).
Motion for leave to appeal denied. The Court of Appeals restates the rule that denial of a motion for leave to appeal is not equivalent to an affirmance and has no precedential value (see, e.g., Matter of Marchant v Mead-Morrison Mfg. Co., 252 NY 284, 297-298 [Cardozo, Ch. J.]; Matter of Westchester Rockland Newspapers v Ingrassia, 54 NY2d 795).